Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirogova et al (RU 2422091) hereafter known as Pirogova in view of Schuppan et al (Paper entitled “Liver cirrhosis” and cited and provided by applicant) hereafter known as Schuppan.

Regarding claim 10: 
Pirogova discloses:
A method for detecting liver fibrosis in a subject [see pg. 5 of translated copy (please note that both an original copy and translated copy of Pirogova have been provided and the translated copy was relied upon for all cited sections) “The inventive non-invasive method for the diagnosis of fibrosis in diffuse liver diseases” is as follows], comprising the steps:
measuring the frequency of blood flow in at least two locations in a subject’s liver using a Doppler Ultrasound system [see pg. 4… “The problem is solved in that in a non-invasive method for the diagnosis of fibrosis in diffuse liver diseases, which consists in conducting a comprehensive ultrasound examination of the liver and spleen tissue, an additional duplex scan with color Doppler mapping of the vessels of the port-hepatic region is performed and quantitative indicators of hemodynamics of blood flow velocity are determined in vessels”. Doppler mapping of hemodynamic blood flow is at least measurement of frequency of blood flow. Additionally, see pg. 6 of Pirogova… “In ultrasound, the presence of portal hypertension was assessed by the size of the portal and splenic veins (PV and SV), linear and volumetric blood flow velocity (LSC and OSK) PV and SV, splenorenal index (SPI). The measurement of both the portal and splenic veins (which run through the liver) is at least two locations of the liver in which this frequency of blood flow is made]; and 
determining a shift in frequency of blood flow between the at least two locations in the liver, wherein the shift in frequency of blood flow between the at least two locations is an indication of the presence of liver fibrosis in the subject [see pg. 6 of Pirogova… “In ultrasound, the presence of portal hypertension was assessed by the size of the portal and splenic veins (PV and SV), linear and volumetric blood flow velocity (LSC and OSK) PV and SV, splenorenal index (SPI). Blood flow in the portal and splenic veins are measured by doppler ultrasound. If there is a change in blood flow the frequency will shift. Portal hypertension is interpreted as an indication of the presence of liver fibrosis].
However, Pirogova fails to disclose “measuring the subject’s heart beat rate”.
Schuppan discloses that cirrhosis (an advanced state of liver fibrosis) is known to cause increased cardiac output (i.e. a faster heart rate) in the analogous art of physiological diagnostics [see pg. 2 under section entitled “Pathogenesis and pathophysiology of cirrhosis”….“The general circulatory abnormalities in cirrhosis (splanchnic vasodilation, vasoconstriction and hypoperfusion of kidneys, water and salt retention, increased cardiac output) are intimately linked to the hepatic vascular alterations and the resulting portal hypertension.” And see pg. 1 under section entitled “Introduction” … “This concise overview focuses on diagnosis, complications and management of cirrhosis, and novel clinical and scientific developments”]
Since increased heart rate is a known feature of certain types of liver fibrosis as taught by Schuppan, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Pirogova to include measuring heart rate as this can provide additional physiological data for diagnosing liver fibrosis.

Regarding claim 11:
Pirogova in view of Schuppan discloses all the limitations of claim 10 which includes use of Doppler Ultrasound as outlined above in rejection to claim 10. Also, Pirogova in view of Schuppan discloses wherein the frequency of blood flow is measured by Doppler Ultrasound in at least one location in the hepatic vein of the subject [see pg. 5 of Pirogova… “A duplex scan is performed with color Doppler mapping of vessels of the port-hepatic region and quantitative hemodynamics of blood flow velocity in the vessels, including the splenic vein, are determined, linear and volumetric blood flow velocities in the portal vein”. Doppler mapping of hemodynamic blood flow is at least measurement of frequency of blood flow. Additionally, mapping of the port-hepatic region is understood to include measuring the hepatic vein.] 
However, Pirogova in view of Schuppan fails to disclosure measuring three locations the hepatic vein and thus fails to fully disclose “wherein the frequency of blood flow is measured by Doppler Ultrasound in at least three locations in the hepatic vein of the subject.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Pirogova in view of Schuppan so that the frequency of blood flow is measured by Doppler Ultrasound in at least three locations in the hepatic vein of the subject, because absent unpredictable results, this modification is a mere duplication of steps which has been deemed to be an obvious modification [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)].

Allowable Subject Matter
Claims 1-9 and 19-27 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is the broadest independent claim. The closest prior art is Pirogova in view of Schuppan which has been linked to claim language as follows.  

Claim 1:
Pirogova discloses: 
A method for detecting liver fibrosis in a subject [see pg. 5 of translated copy (please note that both an original copy and translated copy of Pirogova have been provided and the translated copy was relied upon for all cited sections) “The inventive non-invasive method for the diagnosis of fibrosis in diffuse liver diseases” is as follows], comprising the steps: 
measuring frequency of blood flow by Doppler Ultrasound in a portal vein of the subject [see pg. 5… “A duplex scan is performed with color Doppler mapping of vessels of the port-hepatic region and quantitative hemodynamics of blood flow velocity in the vessels, including the splenic vein, are determined, linear and volumetric blood flow velocities in the portal vein”. Doppler mapping of hemodynamic blood flow is at least measurement of frequency of blood flow. Additionally, as the measured blood flow includes that of the portal vein.]
measuring frequency of blood flow by Doppler Ultrasound in a hepatic vein of the subject [see pg. 5… “A duplex scan is performed with color Doppler mapping of vessels of the port-hepatic region and quantitative hemodynamics of blood flow velocity in the vessels, including the splenic vein, are determined, linear and volumetric blood flow velocities in the portal vein”. Doppler mapping of hemodynamic blood flow is at least measurement of frequency of blood flow. Additionally, mapping of the port-hepatic region is understood to include measuring the hepatic vein.]
However, Pirogova fails to disclose “measuring the subject’s heart beat rate”. Nor does Pirogova disclose “determining the presence of a shift in the frequency of blood flow in the hepatic vein as compared to the frequency of blood flow in the portal vein” or “wherein an increase in the frequency of blood flow in the hepatic vein as compared to the frequency of blood flow in the portal vein is an indication of liver fibrosis”.
Schuppan discloses that cirrhosis (an advanced state of liver fibrosis) is known to cause increased cardiac output (i.e. a faster heart rate) in the analogous art of physiological diagnostics [see pg. 2 under section entitled “Pathogenesis and pathophysiology of cirrhosis”….“The general circulatory abnormalities in cirrhosis (splanchnic vasodilation, vasoconstriction and hypoperfusion of kidneys, water and salt retention, increased cardiac output) are intimately linked to the hepatic vascular alterations and the resulting portal hypertension.” And see pg. 1 under section entitled “Introduction” … “This concise overview focuses on diagnosis, complications and management of cirrhosis, and novel clinical and scientific developments”]
Since increased heart rate is a known feature of certain types of liver fibrosis as taught by Schuppan, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Pirogova to include measuring heart rate as this can provide additional physiological data for diagnosing liver fibrosis.
However, Pirogova in view of Schuppan still fails to disclose “determining the presence of a shift in the frequency of blood flow in the hepatic vein as compared to the frequency of blood flow in the portal vein” or “wherein an increase in the frequency of blood flow in the hepatic vein as compared to the frequency of blood flow in the portal vein is an indication of liver fibrosis”. Furthermore, nothing in the prior art when viewed with Pirogova in view of Schuppan obviates these deficiencies. Specifically, it is the measurement and comparison of both the frequencies of blood flow in the portal and hepatic vein relative to each other to determine an indication of liver fibrosis as claimed in combination with the other claimed limitations that defines the invention over the prior art. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/AHMED M FARAH/Primary Examiner, Art Unit 3792